Citation Nr: 0321959	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  95-06 301	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the transverse process of the L4 vertebra, with 
traumatic arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from January 1959 to March 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision from the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), which denied 
entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected low back disability.  During the 
pendency of this appeal the RO granted an increased rating, 
to 20 percent, effective August 10, 1994.  The veteran has 
continued his appeal for a higher rating.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's  low back disability is not productive of 
limitation of motion that more nearly approximates severe 
than moderate, and there is no listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, or abnormal 
mobility on forced motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the transverse process of the L4 
vertebra, with traumatic arthritis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5292, 
5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
Pursuant to the Board's September 2000 remand, the RO 
requested the veteran to submit or identify additional 
records of VA or private medical treatment and to provide any 
necessary release such that VA could assist him in obtaining 
private records not in his possession.  Also, in a letter 
dated in November 2002, the RO advised the veteran of the 
information needed from him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  The RO then notified 
the veteran of the time limit in which to submit such 
evidence and further provided him with contact information in 
the event he had any questions relevant to his appeal.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records and records relevant to 
post-service treatment of his service-connected low back 
disability.  The record also reflects that VA has afforded 
the veteran appropriate examinations of his low back 
disability.  Neither the veteran nor his representative has 
identified any other evidence or information that could be 
obtained to substantiate the claim.  In fact, in April 2003, 
the veteran signed a statement indicating he had no further 
evidence to submit and that the remainder of the 60-day 
response period was waived such that the case could be 
forwarded to the Board for appellate review.  The Board is 
also unaware of any outstanding evidence or information that 
could be obtained to substantiate the claim.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

Residuals of a fracture of a vertebra with cord involvement 
resulting in bedridden status or the necessity for long leg 
braces warrant a 100 percent evaluation.  A 60 percent 
evaluation is warranted without cord involvement if there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the fracture residuals are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  67 
Fed. Reg. 54345-54349 (August 22, 2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In December 1964, the RO granted service connection for 
residuals of a fracture of the right fourth lumbar transverse 
process and assigned a 10 percent rating effective September 
2, 1964.  

VA outpatient records dated in the early 1990s reflect the 
veteran's ongoing complaints of pain and show that he was 
found to have arthritis of the spine.  

In August 1996, the veteran presented for a VA examination of 
his spine.  He told the examiner that he had worked for the 
railroad from 1975 to 1990, but had stopped due to increased 
low back pain and the inability to perform repetitive 
movements.  The veteran complained of recurrent low back pain 
and stiffness in the morning, without radiation into the 
lower extremities.  Also noted was that in 1990 the veteran 
began to have right shoulder and neck pain.  There was a 
prominence of the L4/L5 spinal process on palpation, without 
any atrophy of the supra or infraspinatus bilaterally.  There 
was no back spasm.  There was mild tenderness of the 
paraspinal muscles at L4-5 and L5-S1.  There was no atrophy 
of the back muscles and straight leg raising was normal.  
Sensation of the lower extremities was normal.  The diagnoses 
included degenerative disk disease of the cervical spine and 
chronic shoulder strain both stated to be unrelated to the 
veteran's service-connected degenerative arthritis of the 
lumbosacral spine.

At the time of VA examination in November 1996, the veteran 
had forward flexion of his lumbar spine to 75 degrees, 
extension to 25 degrees, lateral bending to 30 degrees and 
rotation to 30 degrees.  The veteran complained of back pain 
and discomfort with motion beyond that active range.  An X-
ray study showed well-maintained disc height, with some 
narrowing at the L4-to-L5 intervertebral space.  There was 
evidence of lumbar osteoarthritis.  The paraspinal soft 
tissues and bony appendages at the lumbar level were stated 
to be normal.  

VA outpatient records dated from late 1996 to early 1998 show 
no treatment specific to the lumbar spine.

In March 1998, the veteran appeared for a VA examination of 
his spine.  X-rays showed that paraspinal soft tissues were 
intact and that the vertebral bodies were well maintained in 
height.  The examiner noted no apparent incoordination or 
fatigue with short-distance ambulation.  There was evidence 
of a mild prominence of the L5 spinal process on palpation 
without atrophy of the paraspinal muscles.  The veteran had 
painless motion as follows:  forward flexion to 55 degrees, 
extension to 20 degrees, right bending to 25 degrees, left 
bending to 30 degrees, right rotation to 25 degrees and left 
rotation to 20 degrees.  Reflexes were equal and there was no 
atrophy of the lower extremities.  Sensory examination of the 
lower extremities was normal, without weakness.  Straight leg 
raising was negative.  The impression was traumatic 
degenerative osteoarthritis and degenerative spurring of the 
lumbosacral spine with hypertrophic spurring and narrowing of 
the L4-5 disc space with no apparent radiculopathy.

In a statement dated in July 1998, T. Gallivan, D.C., noted 
the veteran's complaints of constant low back pain preventing 
him from working.  Dr. Gallivan cited to examination in June 
1998 as showing the veteran to be in mild distress.  
Dr. Gallivan also noted that the veteran evidenced spasm and 
limited motion at that time for which exercises were 
recommended.  

A VA outpatient record dated in August 1998 shows a diagnosis 
of cervical and lumbar radiculopathy, with reference to 
computerized tomography testing showing spinal stenosis of 
the cervical spine and disc herniation at L3 with stenosis.  
The veteran's complaints included occasional radiation of 
pain to the thighs.  In October 1998, X-rays disclosed 
diffuse intervertebral disc herniation with stenosis of the 
foramina at L3 bilaterally.  Tenderness of the paraspinal 
muscles at the L3 to L5 levels and decreased motion were 
noted.  Strength was normal in the lower extremities.  A 
January 1999 record notes tenderness at the paraspinal 
muscles in the lumbar spine.  The veteran had forward flexion 
of the lumbar spine to 60 degrees and backward extension to 
20 degrees.  Straight leg raising was resisted at 60 degrees.  

The veteran reported for a VA examination in February 1999 
with complaints of constant low back pain with intermittent 
exacerbations.  The veteran denied lower extremity weakness, 
but complained of intermittent numbness and tingling in his 
legs.  He denied leg pain or symptoms corresponding to a 
particular nerve root.  He ambulated with a normal gait.  He 
had forward flexion to 60 degrees.  Extension was to 10 
degrees and stated to be very painful.  Lateral bending was 
symmetric but reduced to 15 degrees; such was stated to 
induce back pain.  Rotation was reduced to 20 degrees and 
also noted to induce back pain.  There was moderate muscle 
spasm.  Straight leg raising was negative and neurologic 
examination was normal.  No changes of the posterior elements 
or pedicles were noted on X-ray.  The examiner noted minimal 
symptoms in the lower extremities and stated there was no 
clear evidence of radiculopathy.  The examiner opined that 
the amount of pain the veteran was having from lumbar 
symptoms made it unlikely he would return to physical labor 
again and that the disease in the veteran's neck increased 
the likelihood that the veteran would not be significantly 
employed again.  

In a statement dated in February 1999, Dr. Gallivan indicated 
that the veteran showed sporadic improvement with prescribed 
exercises and chiropractic adjustments.  It was noted that 
the veteran worked part-time as a handyman, but had been 
unable to work consistently due to pain.  

One February 1999 private statement notes that the veteran 
complained of intermittent neck and back pain.  He had 
flexion to 50/60 degrees, extension to 15/25 degrees, left 
lateral flexion to 15/25 degrees and right lateral flexion to 
18/25 degrees, all with pain.  The diagnostic impression was 
moderate symptoms requiring lifestyle modification.  

VA records dated from 1999 to 2000 show back and other 
complaints and indicate the veteran received treatment in the 
pain clinic.  Private records, to include records dated in 
August and October 1999, also show that the veteran had back 
and other complaints and that he was stable with continued 
pain.

One private record, dated in January 2000, notes treatment of 
the veteran for low back pain and stiffness.  Examination 
revealed muscle spasm.  The veteran's gait and station were 
unremarkable.  He demonstrated sacral flexion to 30/60, 
extension to 20/25, left lateral flexion to 15/25 and right 
lateral flexion to 10/25.  The veteran was restricted from 
bending, lifting or placing himself in awkward positions.

In a statement dated in November 2000, D. Hoang, M.D., 
reported that the veteran was restricted from repetitive back 
movements or lifting over 15 pounds.  

A VA outpatient record dated in September 2001 notes the 
veteran's complaint of continued back pain.  The veteran 
indicated he had neck and back pain, radiating to his knees 
with intermittent paresthesias.  The assessment was a 
herniated nucleus pulposus at L3 with radiculopathy.  A 
September 2001 X-ray report notes a mild progression of lower 
lumbar spondylosis as compared to X-rays in March 1998.

The veteran appeared for a VA examination in November 2001.  
The examiner noted the veteran was in no acute distress when 
ambulating to the examination table.  The veteran's gait was 
fairly normal.  Examination of the lumbosacral spine showed 
some prominence of the L3 spinal process.  The veteran had a 
painless active range of forward flexion from zero to 65 
degrees.  Extension was from zero to 10 degrees, with pain on 
extreme extension.  Lateral bending was from zero to 15 
degrees.  Right rotation was from zero to 20 degrees and left 
rotation was from zero to 22 degrees.  There was apparent 
spasm with palpation and apparent pain with full extension 
and back rotation.  Strength was stated to be "good plus" 
and within normal limits.  Sensory examination was normal.  
The examiner opined that there was no apparent further loss 
of active motion of the lumbosacral spine with short- and 
long- distance ambulation in the hospital.  There was also 
noted to be no apparent flare-up during the examination other 
than the pain with extreme back motion.  

A VA outpatient record dated in December 2001 notes the 
veteran's complaint of continuing back pain, but that the 
veteran did not require additional medications as he was 
satisfied with current pain treatment.  

In December 2002, the veteran appeared for a VA examination.  
The examiner noted the veteran's history of having sustained 
a fracture of the transverse process of L4 on the right.  On 
a scale of 1 to 10, the veteran assessed his symptoms as 
level 7.  He reported taking Tylenol for the pain and also 
indicated that he used a back braced when bending and 
stooping, such as when cleaning his house.  X-rays revealed 
narrowing of the disc spaces from L2 to L5, with osteophytes 
at several levels and evidence of facet arthropathy at L4 and 
L5.  As compared to September 2001 X-rays, X-rays taken in 
October 2002 were noted to show stable changes of lumbar 
spine degeneration.  

The December 2002 VA examiner noted that the veteran walked 
without use of any assistive device and evidenced pain-free 
motion as follows:  lumbosacral forward flexion from zero to 
70 degrees, extension from zero to 10 degrees, side bending 
from zero to 20 degrees, and rotation from zero to 30 degrees 
bilaterally.  The veteran denied symptoms radiating into the 
lower extremities and denied any interference with bowel or 
bladder functioning.  There was evidence of tenderness over 
the lower lumbosacral posterior spinous processes, but no 
tenderness over the lumbosacral paraspinals or palpable 
spasm.  Sensory and motor testing was intact.  The examiner 
stated that there was no evidence of incoordination, 
weakness, lack of endurance, fatigue or pain, but that the 
veteran experienced a limitation of back motion.

A VA outpatient record dated in December 2002 notes that the 
veteran had a limited range of back motion and mild 
tenderness, without spasm.  

Analysis

The veteran's low back disability is currently assigned a 20 
percent evaluation on the basis of arthritis with limitation 
of motion.  

Although the medical evidence demonstrates the presence of 
limited lumbar motion, the recorded ranges of lumbar motion 
are consistent with the assigned evaluation, which 
contemplates limitation of motion that more nearly 
approximates moderate than severe.  The demonstrated loss of 
motion is due to pain.  The majority of the medical evidence 
of record, and certainly the more contemporary evidence, 
shows no atrophy, incoordination, fatigue, or weakness 
attributed to the service-connected disability.  In fact, the 
December 2002 VA examination report shows some improvement in 
the veteran's ranges of lumbar motion as compared with prior 
examination reports, and, specifically cites to the absence 
of incoordination, weakness, lack of endurance, fatigue or 
pain.  

Consistent with the above, at the time of examination in 
November 2001, the veteran was noted to walk normally, 
without evidencing any acute distress during the course of 
the examination.  Pain was noted only at the extreme range of 
extension and rotation and the examiner indicated that there 
was no evidence of flare-ups or further loss of active motion 
with ambulation.  Evaluation results in 1999 and 2000 also 
show a range of lumbar motion to at least 50 percent of full 
lumbar motion.  Accordingly, the Board concludes even with 
consideration of the factors under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the disability does not warrant a higher rating on the 
basis of limitation of motion.

The Board has also considered application of additional 
diagnostic codes.  First, the Board has considered Diagnostic 
Code 5285, relevant to a vertebral fracture.  The record does 
not, however, document spinal cord involvement or the need 
for a back brace.  In addition, X-rays and diagnostic testing 
pertinent to the lumbar spine have shown no demonstrable 
deformity of any lumbar vertebral body so as to warrant an 
additional 10 percent rating pursuant to Diagnostic Code 
5285.

With respect to Diagnostic Code 5295, the Board notes that 
the veteran has not been found to have lumbosacral strain.  
The most recent VA examination revealed no objective evidence 
of spasm.  Although past medical reports occasionally note 
mild spasm, the majority of the medical records have been 
negative for evidence of spasm.  In addition, the evidence 
has not demonstrated marked limitation in forward bending, 
loss of lateral motion or abnormal mobility of the spine or 
other symptomatology such as would more nearly approximate 
severe lumbosacral strain.  Therefore, the disability would 
not warrant a rating in excess of 20 percent if it were rated 
under Diagnostic Code 5295.

The Board also acknowledges evidence in the claims file 
showing diagnoses of herniated nucleus pulposus and disc 
disease of the lumbosacral spine.  The veteran has not been 
granted service connection for either of these conditions.  
Moreover, the presence of radiculopathy has not been 
confirmed nor does the evidence show that the veteran has had 
incapacitating episodes of intervertebral disc syndrome 
necessitating bed rest.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2002).

Although medical evidence indicates that the veteran is 
restricted from certain activities and contains opinions 
suggesting the veteran is unable to return to physical labor 
due to his lumbar disability, such evidence also reflects 
that it is the veteran's cervical spine complaints and 
residual effects on his upper extremities that make it 
unlikely for him to return to any significant employment.  
The veteran has reported ceasing work in 1990, the same time 
that he reports the onset of his cervical and other problems.  
Prior to that he maintained his employment with the railroad 
for decades despite his existing lumbar disability.  
Moreover, the veteran has not reported or documented that he 
in fact missed time from work due solely to his lumbar 
disability, nor has he identified the need for 
hospitalization due to his lumbar spine.  Further, he has not 
alleged the existence of unusual manifestations of the lumbar 
spine disability.  In fact, the medical evidence shows that 
the manifestations of the lumbar disability are exactly those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the transverse process of the L4 vertebra, with 
traumatic arthritis, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



